Examiner used DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 11, 13, 21, and 24 are rejected under 35 U.S.C. 103  as being unpatentable by Medina et al US 2017/0255338 in view of in view of Lu et al US 2018/0210598, and further in view of Qutub et al US 2017/0235434.
Regarding claim 1, Medina in Fig. 2 teaches a touch and force sensitive device, comprising: 
a surface (208); 
one or more transducers (202, [0047]-[0048]) coupled to the surface (208) and configured to transmit ultrasonic waves ([0047]-[0048]) to and receive ultrasonic waves ([0047]-[0048]) from the surface ([0047]-[0048]), wherein the one or more transducers  (202, [0047]-[0048]) are piezoelectric transducers (See “piezoelectric,” [0045]) configured to generate a signal (corresponding to the signal sent to the processors 110/172 via 174 and 120 in Fig. 1 from 178, note that 178 in Fig. 1 corresponds to 200 in Fig. 2, See [0044])  in response to the ultrasonic waves received from the surface (See [0049]); and
 one or more processors (110/172 in Fig. 1 performing the flowchart of Fig. 8 and Fig. 9, [0067], [0077]) coupled to the one or more transducers (via 174 and 120 in Fig. 1, note that 178 in Fig. 1 corresponds to 200 in Fig. 2, See [0044]) and programmed to: 
corresponding to the signal sent to the processors 110/172 via 174 and 120 in Fig. 1 from 178, note that 178 in Fig. 1 corresponds to 200 in Fig. 2, See [0044])  a location of a contact by an object on the surface based on ultrasonic waves propagating in the surface (at 820 of Fig. 8, See “as the finger moves/rotates relative to the ultrasonic sensor, the ultrasonic transducers of the ultrasonic sensor that emit and capture the reflected ultrasonic signals move/rotate with the finger,” [0070]); and 
determine using the signal (corresponding to the signal sent to the processors 110/172 via 174 and 120 in Fig. 1 from 178, note that 178 in Fig. 1 corresponds to 200 in Fig. 2, See [0044])  an applied force (See flowchart of Fig. 9, [0077], 950, [0095]) by the contact on the surface based on ultrasonic waves between the surface and the one or more transducers (the force will be based on ultrasonic waves propagating through 206 of Fig. 2, sensed by the ultrasonic sensors, [0085]-[0087], note that I am interpreting the gerund “resonating” to mean filled with sound), the ultrasonic waves propagating in the surface different than the ultrasonic waves resonating between the surface and the one or more transducers (there will be ultrasonic waves propagating in the surface used to determine an applied force different than ultrasonic waves ). 
Medina does not explicitly disclose wherein the surface comprises a curved bezel region and one or more processors programmed to: determine using the signal a location of a contact by an object on the surface outside the curved bezel region. 
Lu in Fig. 9A teaches wherein the surface comprises a curved bezel region (See right region of 920 in Fig. 9A, See [0046]) and one or more processors (corresponding to 610 in Fig. 6) programmed to: determine using the signal a location of a contact by an object on the surface outside the curved bezel region ( a force of the signal on the of 920 in the left region of Fig. 9A, See corresponding Fig. 7, 725, [0042]). This is taught by Lu in order to “physically enhance vertical transmission of input force applied on the external bezel surface” (See [0046]). It would have been obvious to one having ordinary skill to “physically enhance vertical transmission of input force applied on the external bezel surface.”
Medina and Lu do not explicitly disclose ultrasonic waves resonating between the surface and the one or more transducers, and wherein the applied force is determined based on the ultrasonic waves resonating between a region of the surface and the one or more transducers at a resonant frequency. 
However,  Qutub in [0035] and  [0051]-[0058] teaches ultrasonic waves resonating between the surface and the one or more transducers (See [0035]), and wherein the applied force (See [0054]) is determined based on the ultrasonic waves resonating between a region of the surface (“platen,” [0054]) and the one or more transducers (“piezoelectric device,” See [0052]) at a resonant frequency  (See [0053]-[0054]). This is taught by Qutub in order to have an optimized signal to noise ratio. It would have been obvious to one having ordinary skill in the art before the effective filing date the device taught in Medina and Lu with the configuration taught in Qutub. The motivation would be for the device to have an optimized signal to noise ratio.
Regarding claim 11, Medina, Lu, and Qutub teach the device of claim 1. Furthermore, Medina discloses wherein the surface comprises a glass or sapphire external surface of the device (See platen layer formed of glass, [0045]).
Regarding claim 13, the method thereof is met by Medina, Lu, and Qutub as applied to claim 21.
Regarding claim 21, Medina in Fig. 2 teaches a device, comprising: 
a surface (208); 
202, [0047]-[0048], See “piezoelectric,” [0049]) coupled to the surface (208) and one or more processors (110/172 in Fig. 1 performing the flowchart of Fig. 8 and Fig. 9, [0067], [0077]) cause the device to  
transmit, using the one or more piezoelectric transducers coupled to the surface,  ultrasonic waves in the surface ([0047]-[0048]);
receive a signal generated (corresponding to the signal sent to the processors 110/172 via 174 and 120 in Fig. 1 from 178, note that 178 in Fig. 1 corresponds to 200 in Fig. 2, See [0044])  at the one or more piezoelectric transducers (202) in response to the ultrasonic reflections from the surface (See [0049]); and
determine using the signal (corresponding to the signal sent to the processors 110/172 via 174 and 120 in Fig. 1 from 178, note that 178 in Fig. 1 corresponds to 200 in Fig. 2, See [0044])  a location of a contact by an object on the surface based on ultrasonic waves propagating in the surface (at 820 of Fig. 8, See “as the finger moves/rotates relative to the ultrasonic sensor, the ultrasonic transducers of the ultrasonic sensor that emit and capture the reflected ultrasonic signals move/rotate with the finger,” [0070]); and 
determine using the signal (corresponding to the signal sent to the processors 110/172 via 174 and 120 in Fig. 1 from 178, note that 178 in Fig. 1 corresponds to 200 in Fig. 2, See [0044])  an applied force (flowchart of Fig. 9, [0077], 950, [0095]) by the contact on the surface based on ultrasonic waves between the surface and the one or more transducers (the force will be based on ultrasonic waves propagating through 206 of Fig. 2, sensed by the ultrasonic sensors, [0085]-[0087], note that I am interpreting the gerund “resonating” to mean filled with sound), the ultrasonic waves propagating in the surface different than the ultrasonic waves resonating between the surface and the one or more transducers (there will be ultrasonic waves propagating in the surface used to determine an applied force different than ultrasonic waves ). Furthermore, Medina teaches wherein the one or more 202, [0047]-[0048], See “piezoelectric,” [0049]). 
Medina does not explicitly disclose wherein the surface comprises a curved bezel region and one or more processors programmed to: determine using the signal a location of a contact by an object on the surface outside the curved bezel region. 
Lu in Fig. 9A teaches wherein the surface comprises a curved bezel region (See right region of 920 in Fig. 9A, See [0046]) and one or more processors (corresponding to 610 in Fig. 6) programmed to: determine using the signal a location of a contact by an object on the surface outside the curved bezel region ( a force of the signal on the of 920 in the left region of Fig. 9A, See corresponding Fig. 7, 725, [0042]). This is taught by Lu in order to “physically enhance vertical transmission of input force applied on the external bezel surface” (See [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device taught in Medina with the configuration taught in Lu. The motivation would be to “physically enhance vertical transmission of input force applied on the external bezel surface.”
Medina and Lu do not explicitly disclose ultrasonic waves resonating between the surface and the one or more transducers, and wherein the applied force is determined based on the ultrasonic waves resonating between a region of the surface and the one or more transducers at a resonant frequency. 
However,  Qutub in [0035] and  [0051]-[0058] teaches ultrasonic waves resonating between the surface and the one or more transducers (See [0035]), and wherein the applied force (See [0054]) is determined based on the ultrasonic waves resonating between a region of the surface (“platen,” [0054]) and the one or more transducers (“piezoelectric device,” See [0052]) at a resonant frequency  (See [0053]-[0054]). This is taught by Qutub in order to have an optimized signal to noise ratio. It would have 
Finally, note that a non-transitory computer readable storage medium storing instructions is a widely known technique in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date to store the instructions in a non-transitory computer readable storage medium.
Regarding claim 24, Medina, Lu, and Qutub teach the device of claim 1. Medina does not explicitly disclose wherein the device does not include a transducer coupled to the surface outside the curved bezel region.
Lu in Fig. 9A and [0046] teaches a configuration wherein the device does not include a transducer  (corresponding to 905) coupled to the surface (corresponding to portions of 950 coupled to 925) outside the curved bezel region ( region comprising 920 in Fig. 9A). This is taught by Lu in order to “physically enhance vertical transmission of input force applied on the external bezel surface” (See [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device taught in Medina with the configuration taught in Lu. The motivation would be to “physically enhance vertical transmission of input force applied on the external bezel surface.”

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Medina, Lu, and Qutub as applied to claim 1, and further in view of Chan et al US 2016/0357318.


However, Chan in [0045] and Figs. 14-16 teaches wherein the curved bezel region of the surface (surface of bezel corresponding to IA in Fig. 14) and the one or more transducers (sensor 32-2 in Fig. 16, note that in operation ultrasonic waves will resonate between the sensor 32-2 (the transducer) and the bezel) form one or more resonators (Id.) each of the one or more resonators (Id.) comprising one of the one or more transducers (Id.) and a corresponding region of the curved bezel region (a region of bezel corresponding to IA in Fig. 14). This is taught by Chan in order for the force sensitive display to be curved. It would have been obvious to one having ordinary skill in the art before the effective filing date the device taught in Medina with the bezel taught in Chan. The motivation would be for the device to be curved. 



Claims 3-5, 12, 15-17, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Medina, Lu, and Qutub as applied to claims 1 and 21, and further in view of Lee US 2013/0127783. 
Regarding claim 3, Medina, Lu, and Qutub teach the device of claim 1. Medina does not explicitly disclose wherein the one or more transducers are configured to transmit ultrasonic waves including energy within a first frequency range and including energy within a second frequency range different from the first frequency range. 
However, Lee in Fig. 7 and [0052] teaches wherein the one or more transducers are configured to transmit ultrasonic waves including energy within a first frequency range (f2) and including f1) different from the first frequency range (See Fig. 7 and [0052], first range corresponding to f2 and a second range corresponding to f1). This is taught by Lee in order to improve detection accuracy (See [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date the device taught in Medina with the configuration in Lee. The motivation would be to improve detection accuracy. 
Regarding claim 4, Medina, Lu, Qutub, and Lee teach the device of claim 3. Medina does not explicitly disclose wherein the first frequency range includes one or more wavelengths less than a threshold wavelength and wherein the second frequency range includes one or more wavelengths greater than the threshold wavelength. 
Lee in [0052] teaches  wherein the first frequency range (f2) includes one or more wavelengths (wavelength=(speed of sound)/f2) less than a threshold wavelength (some wavelength wherein the wavelength=(speed of sound)/F, for f1<=F<=f2) and wherein the second frequency range includes one or more wavelengths (wavelength=(speed of sound)/f1) greater than the threshold wavelength (some wavelength wherein wavelength=(speed of sound)/F, for f1<=F<=f2,  threshold wavelength corresponding to a frequency of e.g. 50khz).  This is taught by Lee in order to improve detection accuracy (See [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date the device taught in Medina with the configuration in Lee. The motivation would be to improve detection accuracy. 
Regarding claim 5, Medina, Lu, Qutub, and Lee teach the device of claim 3. Medina does not explicitly disclose wherein the first frequency range and the second frequency range are separated by more than 10kHz.
However, Lee in Fig. 7 and [0052] teaches wherein the first frequency range and the second frequency range are separated by more than 10kHz (first range corresponding to f2=80kHz and second range corresponding to  f1=40kHz, they are separated by 40kHz). This is taught by Lee in order to See [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Medina with the configuration in Lee. The motivation would be to improve detection accuracy.
Regarding claim 12, Medina, Lu, and Qutub teach the device of claim 1. Medina does not explicitly disclose wherein the one or more transducers comprises four transducers, wherein each of the four transducers is disposed proximate to a respective edge of the surface.
However, Lee in Fig. 2 teaches wherein the one or more transducers comprises four transducers (120), wherein each of the four transducers (120) is disposed proximate to a respective edge of the surface (of display panel 110 in Fig. 2). This is taught by Lee in order to improve detection accuracy (by having the transducers positioned equidistant from a corresponding center of the surface). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Medina with the configuration in Lee. The motivation would be to improve detection accuracy.
Regarding claim 15, the method thereof is taught by Medina, Lu, Qutub, and Lee as applied to claims 21 and 3.
Regarding claim 16, the method thereof is taught by Medina, Lu, Qutub, and Lee as applied to claims 21 and 4.
Regarding claim 17, the method thereof is taught by Medina, Lu, Qutub, and Lee as applied to claims 21 and 5.
Regarding claim 22, Medina, Lu,  and Qutub as applied to teach the device of claim 3. Medina does not explicitly disclose wherein each of the one or more transducers is configured to transmit ultrasonic waves including energy within the first frequency range and including energy within the second frequency range.
MEMS ultrasonic transducers, [0052]) is configured to transmit ultrasonic waves including energy within the first frequency range (f2) and including energy within the second frequency range (f1).  This is taught by Lee in order to improve detection accuracy (See [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date the device taught in Medina with the configuration in Lee. The motivation would be to improve detection accuracy. 
 Regarding claim 25, Medina, Lu,  Qutub, and teach the device of claim 12. Medina does not explicitly disclose wherein the ultrasonic waves propagating in the surface comprise shear horizontal waves.
Qutub in Fig. 2, [0035] and  [0051]-[0058] teaches wherein the ultrasonic waves propagating in the surface comprise shear horizontal waves  (See Fig. 2, waves resonating in longitudinal direction of the Fig, in 206). This is taught by Qutub in order to have an optimized signal to noise ratio. It would have been obvious to one having ordinary skill in the art before the effective filing date the device taught in Medina and Lu with the configuration taught in Qutub. The motivation would be for the device to have an optimized signal to noise ratio.
Medina, Lu, and Qutub do not explicitly disclose and wherein dimensions of an active detection region for detecting touch on the surface are defined by a length of each of the four transducers.
Lee in Fig. 7 and [0052] teaches  wherein dimensions of an active detection region (plane of detection of MEMS ultrasonic transducers, [0052], See Fig. 2, Xi) for detecting touch on the surface) are defined by a length of each of the four transducers (the positional lengths of the four transduces Xi, See Fig. 2). This is taught by Lee in order to improve detection accuracy (See [0052]). It would have been obvious to one having ordinary skill in the art before the effective filing date the device taught in Medina with the configuration in Lee. The motivation would be to improve detection accuracy. 


Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Medina, Lu, Qutub,  and Lee as applied to claim 3 and claim 15, and further in view of Huppi et al US 2016/0062498. 
Regarding claim 6, Medina, Lu, Qutub, and Lee teach the device of claim 3. Medina does not explicitly disclose wherein the one or more processors further programmed to filter the ultrasonic waves received by the one or more transducers to extract from the signal a touch signal in the first frequency range and to extract from the signal a force signal in the second frequency range.
 However, Huppi in Fig. 7B and [0132] teaches one or more processors further programmed to filter the ultrasonic waves received by the one or more transducers to extract from the signal (signal from the force and touch devices, See [0132])  a touch signal in the first frequency range (frequency 1) and to extract from the signal (signal from the force and touch devices, See [0132])  a force signal in the second frequency range (frequency 2). This is taught by Huppi in order to simultaneously extract the touch and the force signal. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Medina with the configuration in Huppi. The motivation would be to simultaneously extract the touch and the force signal.
Regarding claim 7, Medina, Lu, Qutub, , Lee and Huppi teach the device of claim 6. Furthermore, Medina teaches wherein determining the location of the contact by the object on the surface comprises determining a time of flight of the touch signal (corresponding to the timing intervals described in [0073]). 
Regarding claim 18, the method thereof is taught by Medina, Lu, Qutub,  Lee, and Huppi as applied to claims 21 and 6.


Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medina, Lu, Qutub, , Lee, and Huppi as applied to claims 6 and 18, and further in view of Kim et al US 2019/0179471. 
Regarding claim 8, Medina, Lu, Qutub, , Lee, and Huppi teach the device of claim 6. Medina does not explicitly disclose wherein determining the applied force by the contact on the surface comprises determining a change in a resonance of the force signal. 
However, Kim in claim 23 and [0196] teaches wherein determining the applied force by the contact on the surface comprises determining a change in a resonance of the force signal (See claim 23, [0196], from the first to second resonant frequencies). This is taught by Kim in order to more accurately measure a touch event by simply measuring a shift in the resonant frequency of the piezoelectric element.  It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Medina with the configuration in Kim. The motivation would be to more accurately measure a touch event by simply measuring a shift in the resonant frequency of the piezoelectric element.  
Regarding claim 9, Medina, Lu, Qutub, , Lee, Huppi and Kim teach the device of claim 8. Medina does not explicitly disclose wherein determining the change in resonance comprises: 
correlating the force signal with a baseline signal to determine a time shift between the force signal and the baseline signal. 
However, Kim in claim 23 and [0196] teaches correlating the force signal with a baseline signal to determine a time shift between the force signal and the baseline signal (a change in the resonant frequency corresponds to a time shift). This is taught by Kim in order to more accurately measure a touch event by simply measuring a shift in the resonant frequency of the piezoelectric element.  It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Medina with the configuration in Kim. The motivation would be to more 
Regarding claim 10, Medina, Lu, Qutub, , Lee, Huppi and Kim teach the device of claim 9. Medina does not explicitly disclose wherein the applied force is determined from the time shift based on a relationship between the time shift and the applied force for the device.
However, Kim in claim 23 and [0196] teaches wherein the applied force is determined from the time shift based on a relationship between the time shift and the applied force for the device (See claim 23, when no pressure is applied vs. when force is applied). This is taught by Kim in order to more accurately measure a touch event by simply measuring a shift in the resonant frequency of the piezoelectric element.  It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the device taught in Medina with the configuration in Kim. The motivation would be to more accurately measure a touch event by simply measuring a shift in the resonant frequency of the piezoelectric element.  
Regarding claim 19, the method thereof is taught by Medina, Lu, Qutub, , Lee, Huppi, and Kim as applied to claims 21 and 9.
Regarding claim 20, Medina, Lu, Qutub, , Lee, Huppi and Kim teach the device of claim 19. Furthermore, Medina in Fig. 2 teaches and a transducer (Fig. 2, a 202, [0047]-[0048]) configured to transmit ultrasonic waves ([0047]-[0048]) in the surface (208) and receive ultrasonic waves ([0047]-[0048]) from the surface (208, [0047]-[0048]). Medina does not explicitly disclose wherein the applied force is determined from the time shift based on a relationship between the time shift and the applied force for a device comprising the surface. 
However, Kim in claim 23 and [0196] teaches wherein the applied force is determined from the time shift based on a relationship between the time shift and the applied force for a device surface (See claim 23, when no pressure is applied vs. when force is applied) comprising the surface (e.g. W in Fig. 2). This is taught by Kim in order to more accurately measure a touch event by simply measuring a shift in the resonant frequency of the piezoelectric element.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method performed by the device taught in Medina with the steps taught in Kim. The motivation would be to more accurately measure a touch event by simply measuring a shift in the resonant frequency of the piezoelectric element.  




Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but are moot in view of newly cited art. 






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN G COOPER/
Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621